*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                             Electronically Filed
                                                             Supreme Court
                                                             SCWC-XX-XXXXXXX
                                                             16-JUN-2020
                                                             08:06 AM



               IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                           ---o0o---
________________________________________________________________

             IN RE OFFICE OF INFORMATION PRACTICES
                   OPINION LETTER NO. F16-01
________________________________________________________________

                               SCWC-XX-XXXXXXX

             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; S.P. NO. 15-1-0097(1))

                                 JUNE 16, 2020

    RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                   OPINION OF THE COURT BY MCKENNA, J.

                              I.    Introduction

        This case stems from self-represented litigant James R.

Smith’s (“Smith”) December 4, 2015 “Complaint to Initiate

Special Proceeding” (sometimes referred to as “Complaint”) filed

in the Circuit Court of the Second Circuit (“circuit court”).1

On June 16, 2016, the circuit court granted the Office of

Information Practices (“OIP”)’s motion for judgment on the

pleadings, concluding that (1) it did not have jurisdiction to
1       The Honorable Rhonda I.L. Loo presided.
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


hear Smith’s “appeal,” and (2) Smith’s remedies lie in Hawaii

Revised Statutes (“HRS”) § 92-12 (Supp. 2012).

    On appeal from the circuit court’s dismissal of Smith’s

Complaint, the Intermediate Court of Appeals (“ICA”) affirmed.

In re Office of Info. Practices Op. Letter No. F16-01, CAAP-16-

0000568 (App. May 31, 2019) (SDO).        The ICA agreed with the

circuit court that it lacked appellate jurisdiction and that

Smith’s remedy falls under HRS § 92-12(c).         The ICA also stated

that Smith’s only procedural remedy would be to bring an

original action against the Maui County Council (“MCC”), and not

the OIP.

    On July 29, 2019, Smith filed an application for writ of

certiorari (“application”) from the ICA’s July 2, 2019 judgment

on appeal.   In his application, Smith states three questions:

           1.    Did the ICA gravely err when it affirmed [the circuit
           court’s] order and judgment at issue in this special
           proceeding, absent a material fact upon which to base its
           conclusions of law[?]
           2.    Does allegation of harm and threat of harm to
           statutory right[s] established at HRS [§§] 92-2.5 and HRS
           92-12 provide standing and jurisdiction of [the circuit
           court] to adjudicate the appeal and to vacate the [OIP]
           Opinion should it find that such action [is] just; in a
           special proceeding prosecuted by this private citizen in
           its capacity of private attorney general[?]
           3.    Does the ambiguity created by definition of “person”
           in HRS [§] 92-1 and “individual” in HRS [§] 92F-3 . . .
           lead to absurdit[ies] presented [by the] ICA’s affirmation
           of [the circuit court’s] orders, in conflict with HRS
           [§] 1-15(3) that states in pertinent part “every
           construction which leads to an absurdity shall be
           rejected”?

(Capitalization altered and quotation marks added.)




                                     2
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        We restate Smith’s questions on certiorari as follows:

              1.    Did the ICA err in affirming the circuit court’s
              judgment based on lack of appellate jurisdiction?

              2.    Can an individual name OIP as a party in a lawsuit
              brought under HRS § 92-12(c) seeking circuit court review
              of an OIP Sunshine Law opinion?

        With respect to the first restated question, the issue is

whether Smith’s “Complaint” is a permissible original Sunshine

Law2 lawsuit under HRS § 92-12(c)3 or is an impermissible Uniform


2     As stated in Chang v. Planning Comm’n of Maui Cty., 64 Haw. 431, 456,
643 P.2d 55, 63 (1982):

              HRS chapter 92, popularly known as the state’s Sunshine
              Law, was enacted in 1975 on the legislature’s belief that
              “(o)pening up the governmental processes to public scrutiny
              is the only viable and reasonable method of protecting the
              public’s interest.” HRS [§] 92-1 (1976). The law’s
              blanket mandate is contained in HRS [§] 92-3 (1976), which
              requires that “(e)very meeting of all boards . . . be open
              to the public and all persons . . . be permitted to attend
              any meeting unless otherwise provided in the constitution
              or as closed pursuant to sections 92-4 and 92-5.
3       HRS § 92-12 provides:

              (a)   The attorney general and the prosecuting
              attorney shall enforce this part.

              (b)   The circuit courts of the State shall have
              jurisdiction to enforce the provisions of this part
              by injunction or other appropriate remedy.

              (c)   Any person may commence a suit in the circuit
              court of the circuit in which a prohibited act occurs
              for the purpose of requiring compliance with or
              preventing violations of this part or to determine
              the applicability of this part to discussions or
              decisions of the public body. The court may order
              payment of reasonable attorney’s fees and costs to
              the prevailing party in a suit brought under this
              section.

              (d)   Opinions and rulings of the office of
              information practices shall be admissible in an
              action brought under this part and shall be
              considered as precedent unless found to be palpably
              erroneous.
                                                               (continued . . .)

                                        3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Information Practices Act (“UIPA”) HRS § 92F-43 (Supp. 2012)

appeal.   In this regard, we have stated that “[p]leadings

prepared by pro se litigants should be interpreted liberally,”

Dupree v. Hiraga, 121 Hawai‘i 297, 314, 219 P.3d 1084, 1101

(2009), and that “Hawaiʻi courts and agencies [should] not

construe pro se filings in a manner that leads to a decision

that does not promote access to justice.”            Waltrip v. T.S.

Enters., Inc., 140 Hawai‘i 226, 241, 398 P.3d 815, 830 (2016).

     Although Smith at times refers to his Complaint as an HRS

§ 92F-43 appeal, it is also entitled “Complaint to Initiate

Special Proceedings,” and contains numerous references to HRS

Chapter 92, the Sunshine Law at issue in the OIP Opinion.

Hence, the circuit court should have construed Smith’s Complaint

as an original action under HRS § 92-12(c) seeking declaratory

relief.   See County of Kauaʻi v. Office of Information Practices

(. . . continued)

           (e)   The proceedings for review shall not stay the
           enforcement of any agency decisions; but the
           reviewing court may order a stay if the following
           criteria have been met:

                    (1)   There is likelihood that the party
                    bringing the action will prevail on the merits;

                    (2)   Irreparable damage will result if a stay
                    is not ordered;

                    (3)   No irreparable damage to the public will
                    result from the stay order; and

                    (4)   Public interest will be served by the
                    stay order.



                                        4
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


(Kaua‘i v. OIP), 120 Hawaiʻi 34, 43-44, 200 P.3d 403, 412-13

(App. 2009) (holding that pursuant to HRS § 92-12(c), “any

person” can bring suit in circuit court “to determine the

applicability of [Part I of Chapter 92] to the discussions or

decisions of the [Kauaʻi] Council”).

        We also hold that the ICA erred by ruling that Smith was

not permitted to name OIP as a defendant.

        Finally, we conclude that the “palpably erroneous”

standard, and not the “de novo” standard, applies to a review of

OIP opinions pursuant to an HRS § 92-12(c) lawsuit.

        We therefore vacate the ICA’s July 2, 2019 judgment on

appeal and the circuit court’s July 15, 2016 final judgment, and

we remand this matter to the circuit court for further

proceedings consistent with this opinion.

                               II.   Background

A.      OIP Opinion Letter No. F16-01

        On February 21, 2015, Smith filed a complaint with the OIP

alleging that the MCC violated the Sunshine Law provisions of

HRS §§ 92-2.5(e)4 and 92-7.5         Smith claimed that HRS § 92-2.5(e)


4       HRS § 92-2.5(e) provides:

              Two or more members of a board, but less than the
              number of members which would constitute a quorum for
              the board, may attend an informational meeting or
              presentation on matters relating to official board
              business, including a meeting of another entity,
              legislative hearing, convention, seminar, or
              community meeting; provided that the meeting or
                                                               (continued . . .)

                                        5
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


was violated when, together with the mayor, three of nine MCC

members attended and participated in a February 19, 2013

community meeting in Kula, Maui.            The community meeting was

hosted by the Kula Community Association (“KCA”), a non-profit

corporation, and it was open to the public.            Smith contended

that HRS § 92-7 was also violated because MCC did not properly

notice its report concerning the community meeting at its March

1, 2013 meeting.

        OIP opened a file entitled “S Appeal 13-1.”          On July 24,

2015, the OIP issued Opinion Letter No. F16-01 (“OIP Opinion”),


(. . . continued)
            presentation is not specifically and exclusively
            organized for or directed toward members of the
            board. The board members in attendance may
            participate in discussions, including discussions
            among themselves; provided that the discussions occur
            during and as part of the informational meeting or
            presentation; and provided further that no commitment
            relating to a vote on the matter is made or sought.

              At the next duly noticed meeting of the board, the
              board members shall report their attendance and the
              matters presented and discussed that related to
              official board business at the informational meeting
              or presentation.

(Emphasis added.)
5       HRS § 92-7(a) is the relevant section, which provides:

              The board shall give written public notice of any
              regular, special, or rescheduled meeting, or any
              executive meeting when anticipated in advance. The
              notice shall include an agenda which lists all of the
              items to be considered at the forthcoming meeting,
              the date, time, and place of the meeting, and in the
              case of an executive meeting the purpose shall be
              stated. The means specified by this section shall be
              the only means required for giving notice under this
              part notwithstanding any law to the contrary.



                                        6
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


pursuant to HRS § 92-1.5.6         OIP opined that the actions of the

council members and the mayor: (1) were permitted under HRS

§ 92-2.5(e) (2012) because fewer council members than would have

constituted a quorum had attended the meeting, and because the

council members had reported their attendance and the matters

presented at the KCA meeting at the next council meeting on

March 1, 2013, and (2) had complied with the notice requirements

in HRS § 92-7(a) (2012) because the council members’ report was

listed on the council’s March 1, 2013 meeting agenda.7

B.      Circuit court proceedings

        On December 4, 2015, Smith, continuing to proceed pro se,

filed a document entitled “Complaint to Initiate Special

Proceeding” in the circuit court.           Although entitled a

“complaint,” it also indicated in the caption that it was an

“HRS 92F-43 Appeal.”        The “Complaint” started with the statement

6       HRS § 92-1.5 provides:

              The director of the office of information practices
              shall administer this part. The director shall
              establish procedures for filing and responding to
              complaints filed by any person concerning the failure
              of any board to comply with this part. An agency may
              not appeal a decision by the office of information
              practices made under this chapter, except as provided
              in section 92F-43. The director of the office of
              information practices shall submit an annual report
              of these complaints along with final resolution of
              complaints, and other statistical data to the
              legislature, no later than twenty days prior to the
              convening of each regular session.
7     The merits of the OIP Opinion were not before the circuit court or the
ICA due to the dismissal of Smith’s circuit court Complaint, and, for the
same reason, are also not before this court.



                                        7
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


“Complainant pro se, James R. Smith, pursuant to [HRS] Section

92-12(b); HRS 92F-43 and Chapter 2-73 Hawaii Administrative

Rules8 (HAR) and for this Complaint alleges the following

. . . .”

        The Complaint then follows with sections entitled

“Jurisdiction,” “Venue,” and “Substantive Allegation,” and

“Prayer for Relief.”           Within the “Jurisdiction” section, Smith

cited to the following sections of HRS Chapter 92, the Sunshine

Law at issue in his original complaint with the OIP:                HRS § 92-1

(1975),9 92-1.5,10 and 92-6.11         The “Jurisdiction” section also


8     HAR Chapter 2-73 is titled “Agency Procedures and Fees for Processing
Government Record Requests.”
9       HRS § 92-1 provides:

              In a democracy, the people are vested with the ultimate
              decision-making power. Governmental agencies exist to aid
              the people in the formation and conduct of public policy.
              Opening up the governmental processes to public scrutiny
              and participation is the only viable and reasonable method
              of protecting the public’s interest. Therefore, the
              legislature declares that it is the policy of this State
              that the formation and conduct of public policy - the
              discussions, deliberations, decisions, and action of
              governmental agencies - shall be conducted as openly as
              possible. To implement this policy the legislature
              declares that:

                   (1)   It is the intent of this part to protect
                   the people’s right to know;

                   (2)   The provisions requiring open meetings
                   shall be liberally construed; and

                   (3)   The provisions providing for exceptions
                   to the open meeting requirements shall be
                   strictly construed against closed meetings.
10      See supra note 6.



                                        8
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


refers to the following sections of the UIPA, HRS Chapter 92F:

HRS §§ 92F-3 (1988)12 and 92F-27 (2012).13

      OIP then filed a Hawai‘i Rules of Civil Procedure (“HRCP”)

Rule 12(c) (2004)14 motion for judgment on the pleadings, arguing


(. . . continued)
11    Smith’s complaint actually refers to a non-existent “HRS § 92.6.”
Construing his pro se pleading liberally, Dupree, 121 Hawaiʻi at 314, 219 P.3d
at 1101, we construe that Smith is referring to HRS § 92-6, which indicates
that HRS Chapter 92 does not apply to the judiciary or to agency adjudicatory
functions, including those exercised by certain enumerated boards and
commissions, but does apply to require open deliberation of adjudicatory
functions of the land use commission. We construe that Smith seeks an
inference that, accordingly, Chapter 92 applies to MCC.
12    HRS § 92F-3 provides definitions applicable to Chapter 92F, which is
not at issue here. The statute specifically includes MCC within its
definition of “agency,” and it also includes the following definitions, which
are relevant to part of our analysis below:

                 “Government record” means information maintained by an
                 agency in written, auditory, visual, electronic, or
                 other physical form.

                 “Individual” means a natural person.

                 “Person” means an individual, corporation, government,
                 or governmental subdivision or agency, business trust,
                 estate, trust, partnership, association, or any other
                 legal entity.

                 “Personal record” means any item, collection, or
                 grouping of information about an individual that is
                 maintained by an agency. It includes, but is not
                 limited to, the individual’s education, financial,
                 medical, or employment history, or items that contain
                 or make reference to the individual’s name,
                 identifying number, symbol, or other identifying
                 particular assigned to the individual, such as a
                 finger or voice print or a photograph.
13    HRS § 92F-27(a) provides:

            An individual may bring a civil action against an agency in
            a circuit court of the State whenever an agency fails to
            comply with any provision of this part, and after
            appropriate administrative remedies under sections 92F-23,
            92F-24, and 92F-25 have been exhausted.
14    HRCP 12(c) provides:
                                                             (continued . . .)

                                      9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


that (1) HRS §§ 92F-27 and 92F-43, which are part of the UIPA,

do not authorize individuals to appeal OIP Sunshine Law opinions

to the circuit court, and (2) HRS § 92-12, which is part of the

Sunshine Law, does not authorize members of the public to appeal

OIP Sunshine Law opinions; rather, HRS § 92-12 allows

individuals to bring actions in the circuit court against state

or county boards or commissions that may have violated the

Sunshine Law, but not against OIP solely on the basis that OIP

is the agency charged with administering the Sunshine Law.

     Soon after OIP filed its motion for judgment on the

pleadings, Smith filed a motion and an amended motion asking the

circuit court to transmit three questions to this court:

           1.    Whether the circuit court “ha[s] jurisdiction to act
           upon a motion to transmit to the Hawaii Supreme Court a
           question of law when a motion for dismissal for want of
           jurisdiction is pending before it?”

           2.    Whether “the Circuit Court [may] reverse an OIP
           Opinion alleged to facilitate conduct not in compliance
           with provisions of the Hawaii Sunshine Law at issue?”

(. . . continued)

           After the pleadings are closed but within such time
           as not to delay the trial, any party may move for
           judgment on the pleadings. If, on a motion for
           judgment on the pleadings, matters outside the
           pleadings are presented to and not excluded by the
           court, the motion shall be treated as one for summary
           judgment and disposed of as provided in Rule 56, and
           all parties shall be given reasonable opportunity to
           present all material made pertinent to such a motion
           by Rule 56.

Even if this was an appeal from the OIP decision, the HRCP would still have
applied pursuant to HRCP Rule 81(e) (2006). Thus, OIP’s motion for judgment
on the pleadings could not be deemed to concede that Smith's Complaint was an
original “complaint” under HRCP Rule 8 (2000).



                                     10
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           3.    Whether “HRS 92 and HRS 92F, as administered by OIP,
           prohibit initiation of a special proceeding to challenge an
           OIP Opinion by a private individual?”

Smith requested that the circuit court “proceed under the

parameters set for appeal at HRS [§] 92F-43,”15 entitled “Agency

appeal of a decision by the office of information practices[.]”

     On June 16, 2016, the circuit court granted OIP’s motion

for judgment on the pleadings on the ground that it lacked

jurisdiction over Smith’s complaint, ruling:

           1.    Sections 92F-27 and 92F-43, Hawai[‘]i Revised
           Statutes (HRS) do not authorize individuals to appeal
           OIP opinions relating solely to chapter 92, HRS, or
           to otherwise sue the OIP for alleged HRS chapter 92,
           part 1, violations by Hawaiʻi state or county
           agencies.

           2.    Appellant’s remedy lies in section 92-12, HRS.16

Final judgment was entered on July 15, 2016.
15   HRS § 92F-43, is a provision within UIPA that states in relevant part:

           (a)   An agency may not appeal a decision by the office of
           information practices made under this chapter or part I of
           chapter 92, except as provided in this section. Within
           thirty days of the date of the decision, an agency may seek
           judicial review of a final decision rendered by the office
           of information practices under this chapter or part I of
           chapter 92, by filing a complaint to initiate a special
           proceeding in the circuit court of the judicial circuit in
           the State where:

                       (1)   The request for access to a record
                       was made;

                       (2)   The act the office determined was
                       prohibited under part I of chapter 92
                       occurred; or

                       (3)   The agency’s principal place of
                       business is located.
16    On June 16, 2016, the circuit court also dismissed as moot Smith’s
motion and an amended motion to transmit the three questions to this court.



                                     11
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


C.   Appeal to the ICA

     On August 15, 2016, Smith appealed the circuit court’s

final judgment to the ICA.17

     Civil Beat Law Center for the Public Interest (“the Law

Center”) filed an amicus curiae brief with the ICA, maintaining

that “[i]t violates the spirit and [the ICA’s] prior

interpretation of the Sunshine Law to deny the public the right

to judicial review of OIP opinions.”         Specifically, the Law

Center pointed out that the ICA had previously held in Kaua‘i v.

OIP, 120 Hawaiʻi 34, 43-44, 200 P.3d 403, 412-13 that “any

person” could bring suit in circuit court “to determine the

applicability of [Part I of Chapter 92] to the discussions or

decisions of the [Kauaʻi] Council.        The statute places no

restrictions on who may bring an action under the statute, and

no restrictions may be created . . . .”          The Law Center argued

that the legislature’s 2012 addition of HRS § 92F-43,18 titled

“Agency appeal of decision by the office of information

17    Smith raised numerous points of error on appeal. Those that continue
to be directly or indirectly relevant to the issues addressed on certiorari
are: (1) the circuit court erred in granting the motion for judgment on the
pleadings; (2) the circuit court’s grant of the motion for judgment on the
pleadings was reached without requiring nor finding false, material facts
alleged in this complaint; (3) the circuit court erred when it granted the
motion for judgment on pleadings having reason to know material facts remain
in controversy; (4) the circuit court erred when it failed to apply the
required standard of review in its judgment; and (5) the circuit court erred
when it failed to issue finding of fact and conclusions of law in its final
judgment.
18   See supra note 15.



                                     12
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


protection,” did not affect Smith’s ability to appeal the OIP

Opinion pursuant to HRS § 92-12,19 as HRS § 92F-43 applies only

to agencies.    The Law Center also cited HRS § 92-1.5, which

states, “[a]n agency may not appeal a decision by the office of

information practices made under this chapter, except as

provided in section 92F-43.”     (Emphasis added.)    In other words,

according to the Law Center, “the Legislature did not extinguish

the right of ‘any person’ to directly appeal an OIP opinion as

recognized in [Kauaʻi v. OIP].    It only set special limits on the

right of agencies to appeal OIP decisions.”

     In its SDO, the ICA rejected each of the statutory bases

for circuit court appellate jurisdiction cited by Smith and the

Law Center.    In re OIP, SDO at 8.    The ICA construed Smith’s

argument to be that OIP’s Opinion violated HRS Chapter 92

because “OIP’s Opinion misinterprets HRS § 92-1.5 (2012) and HRS

§ 92F-27 (Supp. 2014)[,]” and that since OIP misinterprets the

statutes, OIP, as an agency, can be subject to a civil suit

pursuant to HRS § 92F-27.    In re OIP, SDO at 4.     The ICA

reviewed the plain language of HRS § 92F-27, and concluded that

the enforcement mechanism in HRS § 92F-27 as explicitly self-

limited to part III of HRS chapter 92F, the UIPA, that governs

disclosure of personal records, HRS § 92F-27 can only be used to

seek judicial review of agency actions related to the disclosure
19   See supra note 3.


                                  13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


of such records.     In re OIP, SDO at 4.   The ICA ruled that

because Smith’s complaint solely concerns the disclosures of

records and notices related to public meetings held and/or

attended by members of the Maui County Council under HRS chapter

92, Smith could not raise a claim under HRS chapter 92F part

III. Id.   As such, the ICA concluded that the circuit court did

not err when it found as a matter of law that HRS § 92F-27 does

not authorize individuals to appeal OIP opinions relating solely

to HRS chapter 92 or to otherwise sue OIP for alleged HRS

chapter 92, part I violations by Hawaiʻi state or county

agencies.     In re OIP, SDO at 4–5.

       The ICA also concluded that HRS § 92F-43 does not authorize

individuals to appeal OIP opinions relating solely to HRS

Chapter 92 and does not authorize an individual to sue the OIP

for alleged HRS chapter 92, part 1, violations by Hawaiʻi state

or county agencies.     In re OIP, SDO at 5.   Rather, the ICA ruled

the statute “only confers standing on agencies, as defined in

HRS § 92F-43, to challenge OIP decisions.” Id.   The ICA ruled

that because “Smith is an individual, HRS § 92F-43 does not

confer any standing on [him] to appeal or directly challenge an

opinion issued by OIP.” Id.

       With respect to HRS § 92-12, the ICA concluded that “[j]ust

as an appeal of a circuit court decision does not name the

circuit court as a party when it alleges the circuit court erred

                                  14
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


in interpreting and applying a particular law, but instead names

the party against whom enforcement is proper,” the appropriate

party against whom to bring a suit pursuant to HRS § 92-12 is

“the agency that followed the OIP opinion in alleged violation

of the Sunshine Law and against whom the Sunshine Law will

eventually be enforced.”       In re OIP, SDO at 8.      The ICA added

that HRS § 92-12 “does not confer jurisdiction on the circuit

court to order OIP to render a new decision, only to rule a

decision non-precedential if palpably erroneous.” Id.   The ICA

characterized the HRS § 92-12 procedure as the “mechanism” by

which Smith could “seek direct review of an OIP opinion.”             In re

OIP, SDO at 7.

     Lastly, in a footnote, the ICA distinguished Kauaʻi v. OIP

by stating that although HRS § 92-12 permits “any person” to

bring suit, the proper defendant and subject of the suit, i.e.,

the “prohibited act,” is delineated in HRS § 92-12(c), and

therefore does not include OIP or its opinions.           In re OIP, SDO

at 6–7 n.3.

     Based on the foregoing, the ICA affirmed the circuit

court.20   In re OIP, SDO at 8–9.


20    Specifically, the ICA affirmed the circuit court’s (1) “Final Judgment”
entered on July 15, 2016; (2) “Order Granting Respondent [OIP’s] Motion for
Judgment on the Pleadings, Filed on February 8, 2016,” filed on June 16,
2016; and (3) “Order Dismissing Appellant . . . Smith’s (1) Motion to
Transmit to the Hawaii Supreme Court Certified and Reserved Questions of Law,
Filed on February 23, 2016; and (2) Motion to Transmit to the Hawaii Supreme
                                                             (continued . . .)

                                     15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


C.   Application for writ of certiorari

     We construe Smith’s application to present the following

questions:

           1.    Did the ICA err in affirming the circuit court’s
           judgment on the pleadings?

           2.    Can an individual seek circuit court review of an OIP
           Sunshine Law opinion under HRS § 92-12?


     The Law Center also filed an amicus brief with this court,

presenting the following question:

           Is a member of the public entitled to de novo judicial
           review of an adverse OIP decision pursuant to HRS § 92-
           12(c) “for the purpose of requiring compliance with or
           preventing violations of [the Sunshine Law?]”

The Law Center provides greater detail of the legislative

history of the Sunshine Law than it did in its amicus brief

before the ICA.     It again argues that HRS § 92-12 provides “any

person” a right to review of an OIP Opinion as stated in Kauaʻi

v. OIP, and that the legislature’s enactment of HRS § 92F-43,

which limits an agency’s right to appeal an OIP decision, does

not affect an individual’s right to appeal.          Therefore, the Law

Center argues that “the public is entitled to de novo judicial

review of adverse OIP decisions,” as opposed to a “palpably

erroneous” standard of review under HRS § 92-12 or HRS § 91-14.

The Law Center alleges that requiring OIP opinions be precedent



(. . . continued)
Court Certified and Reserved Questions of Law, as Amended, Filed on February
24, 2016,” filed on June 16, 2016. In re OIP, SDO at 8–9.


                                     16
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


unless palpably erroneous makes the opinion “analogous to

binding arbitration for Sunshine Law appeals,” and bars the

public “from any de novo judicial review of an adverse OIP

decision.”

     In its response to the Application, OIP asserts there is no

inconsistency with Kauaʻi v. OIP, as the ICA had explained why

that case is distinguishable from this one.

     In its response to the Law Center’s amicus brief, OIP

emphasizes that its opinions are purely advisory and “cannot be

used to force an agency to comply” with either the Sunshine Law

or the UIPA.   Because of this fact, OIP argues that the public

is entitled to seek “direct recourse” against the “offending

agenc[y]” instead of OIP as: (1) no relief is granted by seeking

an appeal of an OIP opinion, and (2) it would be contrary to

judicial economy to have two separate lawsuits “when one lawsuit

would suffice to address the alleged wrongdoing by the agency.”

With respect to Kauaʻi v. OIP, OIP points out that the facts in

that case differed, as the County of Kauaʻi had filed suit for

declaratory relief to protect the release of its minutes,

contrary to a decision by OIP.    OIP argues that the legislature

carved out “different paths to relief” for government agencies

and the public, and that a suit against the offending agency is

the “most efficient and expeditious means of affording relief to

the public or agency violations of the Sunshine Law[.]”

                                 17
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                       III. Standards of Review

A.   Jurisdiction

     “[T]he existence of jurisdiction is a question of law that

[is] review[ed] de novo under the right/wrong standard.”

Captain Andy’s Sailing, Inc. v. Dep’t of Land & Natural Res.,

113 Hawai‘i 184, 192, 150 P.3d 833, 841 (2006) (internal

quotation marks, brackets, and citation omitted).

B.   Interpretation of a statute

     “The interpretation of a statute is a question of law

reviewable de novo.”    Ka Pa‘akai O Ka‘aina v. Land Use Comm’n, 94

Hawai‘i 31, 41, 7 P.3d 1068, 1078 (2000) (quoting Amantiad v.

Odum, 90 Hawai‘i 152, 160, 977 P.2d 160, 168 (1999)).

C.   Judgment on the pleadings

     This court reviews a circuit court’s order granting a

motion for judgment on the pleadings de novo.        See Hawai‘i Med.

Ass’n v. Hawai‘i Med. Serv. Ass’n, Inc., 113 Hawai‘i 77, 91, 148
P.3d 1179, 1193 (2006) (citing Ruf v. Honolulu Police Dep’t, 89

Hawai‘i 315, 319, 972 P.2d 1081, 1085 (1999)).

          In a motion for judgment on the pleadings under HRCP Rule
          12(c), the movant must clearly establish that no material
          issue of fact remains to be resolved and that [they are]
          entitled to judgment as a matter of law. In considering a
          motion for judgment on the pleadings, the trial court is
          required to view the facts presented in the pleadings and
          the inferences to be drawn therefrom in the light most
          favorable to the nonmoving party.

          Our task on appeal is to determine whether the circuit
          court’s order supports its conclusion that the movant is
          entitled to judgment as a matter of law and, by implication,
          that it appears beyond a doubt that the [nonmoving party]

                                   18
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


          can prove no set of facts in support of [its] claim that
          would entitle it to relief under any alternative theory.

Ruf, 89 Hawaiʻi at 319, 972 P.2d at 1085 (internal citations,

quotation marks, and alterations omitted).

D.   Pleadings of pro se litigants

     Pleadings prepared by pro se litigants should be

interpreted liberally, Dupree, 121 Hawai‘i at 314, 219 P.3d at

1101, and Hawaiʻi courts and agencies should not construe pro se

filings in a manner that leads to a decision that does not

promote access to justice.       Waltrip, 140 Hawai‘i at 241, 398 P.3d

at 830.   A court’s application of these principles is reviewed

under an abuse of discretion standard.

                           IV.     Discussion

     Smith argues that the ICA erred when it affirmed the

circuit court’s judgment on the pleadings in favor of OIP, which

dismissed his Complaint on the grounds that the circuit court

lacked subject matter jurisdiction over his appeal.          We agree,

but not for the reasons Smith argues.       “The right to appeal [an

administrative decision] is purely statutory and exists only

when jurisdiction is given by some constitutional or statutory

provision.”   Lingle v. Hawai‘i Gov’t. Employees Ass’n, 107

Hawaiʻi 178, 184, 111 P.3d 587, 593 (2005) (citations omitted).

Thus, the circuit court did not have subject matter jurisdiction




                                    19
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


over Smith’s Complaint, if the circuit court construed the

Complaint to be an appeal.

     Rather, based on Smith’s status as a pro se litigant, and

the relevant pleading standards, the circuit court should have

construed the Complaint as an original action seeking

declaratory relief, as clearly permitted by HRS § 92-12(c) and

Kaua‘i v. OIP.

A.   The circuit court should have construed Smith’s Complaint
     as an original lawsuit seeking declaratory relief pursuant
     to HRS § 92-12(c) instead of an HRS § 92F-43 appeal

     This court has stated that “an order granting an HRCP Rule

12(c) motion for judgment on the pleadings must be based solely

on the contents of the pleadings.”         Baehr v. Lewin, 74 Hawai‘i

530, 546, 852 P.2d 44, 53, reconsideration granted in part and

denied in part, 74 Hawai‘i 650, 875 P.2d 225 (1993) (citation

omitted).

            Ultimately, our task on appeal is to determine whether the
            circuit court’s order . . . supports its conclusion that
            [the defendant] is entitled to judgment as a matter of law
            and, by implication, that it appears beyond [a] doubt that
            the plaintiffs can prove no set of facts in support of
            their claim that would entitle them to relief under any
            alternative theory.

Hawai‘i Med. Ass’n., 113 Hawai‘i at 91, 148 P.3d at 1193

(citations omitted).      We have also stated that “[p]leadings

prepared by pro se litigants should be interpreted liberally,”

Hiraga, 121 Hawai‘i at 314, 219 P.3d at 1101, and that “Hawaiʻi

courts and agencies [should] not construe pro se filings in a


                                     20
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


manner that leads to a decision that does not promote access to

justice.”   Waltrip, 140 Hawaiʻi at 241, 398 P.3d at 830.

     Although Smith’s “Complaint” stated in its caption that it

was an “HRS 92F-43 Appeal,” it was entitled “Complaint to

Initiate Special Proceeding.”     With respect to HRS § 92F-43, the

ICA accurately noted that the statute applies only to an

agency’s appeal of a decision by OIP.21     See In re OIP, SDO at 5.

But the “Complaint” also started with the statement “Complainant

pro se, James R. Smith, pursuant to [HRS] Section 92-12(b) . . .

alleges the following . . . .”     In the “Jurisdiction” section,

Smith cited to several sections of HRS Chapter 92, the Sunshine

Law at issue in his original complaint with the OIP.

     Although Smith did not specifically cite to HRS § 92-12(c),

he did cite to HRS Chapter 92.     Smith’s Complaint raises two

issues related to HRS Chapter 92, (1) whether the Sunshine Law

allowed three members of the Maui County Council to attend a KCA

community meeting, and (2) whether the councilmembers’

subsequent report, required by HRS § 92-2.5(e), was properly

noticed under the Sunshine Law.     The procedural history cited

within Smith’s Complaint made it clear he was contesting the OIP

Opinion regarding Chapter 92, the Sunshine Law.       Thus, although

Smith did not specifically refer to HRS § 92-12(c), based on

applicable “notice pleading” standards, Bank of America, N.A., v.
21   See supra note 15.


                                  21
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Reyes-Toledo, 143 Hawaiʻi 249, 262, 428 P.3d 761, 774 (2018), OIP

was clearly on notice that Smith sought a declaration regarding

its Sunshine Law Opinion.     Smith was entitled to seek

declaratory relief pursuant to HRS § 92-12, which states, in

relevant part:

          (a)   The attorney general and the prosecuting attorney
          shall enforce this part.

          (b)   The circuit courts of the State shall have
          jurisdiction to enforce the provisions of this part
          by injunction or other appropriate remedy.

          (c)   Any person may commence a suit in the circuit
          court of the circuit in which a prohibited act occurs
          for the purpose of requiring compliance with or
          preventing violations of this part or to determine
          the applicability of this part to discussions or
          decisions of the public body. The court may order
          payment of reasonable attorney’s fees and costs to
          the prevailing party in a suit brought under this
          section.

          (d)   Opinions and rulings of the office of
          information practices shall be admissible in an
          action brought under this part and shall be
          considered as precedent unless found to be palpably
          erroneous.

(Emphasis added.)   Thus, by its plain language, HRS § 92-12(c)

contemplates and authorizes original actions relating to the

Sunshine Law, as it states “[a]ny person may commence a suit.”

     This case is somewhat analogous to Kauaʻi v. OIP.            In that

case, OIP had issued an opinion letter in response to a

“complaint” filed by Michael Ching (“Ching”), an individual, in

which OIP concluded that the Kauaʻi County Council (“Council”)

was required to disclose certain meeting minutes to comply with

the Sunshine Law.   See Kauaʻi v. OIP, 120 Hawaiʻi at 37–38, 200


                                   22
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


P.3d at 406–07.     After OIP issued its opinion, Ching requested a

copy of the minutes from the Council.          Instead of providing

Ching with the minutes, the Council sought reconsideration,

which was denied.     OIP then sent a letter demanding that the

Council release the minutes.      The County22 then filed a

“Complaint for Declaratory Relief” against OIP, asking the

circuit court to declare the OIP opinion invalid.         120 Hawaiʻi at

38, 200 P.3d at 407.

     Thus, at issue before the ICA in Kauaʻi v. OIP was whether

HRS § 92-12 granted the circuit court jurisdiction over the

County’s complaint.     Among other things, OIP had argued that

“[a]lthough fashioned as a complaint in an original action, the

Council’s action is clearly, in substance, an appeal of OIP’s

May 20 administrative decision[.]”        120 Hawai‘i at 43, 200 P.3d

at 412 (internal quotation marks omitted).         The ICA did not,

however, find merit in OIP’s characterization of the County’s

complaint as an “appeal,” stating that “HRS § 92–12[] does not

set out an appeal procedure and, in fact, expressly permits an

original action in the circuit court” by “any person,” including

the County.   120 Hawai‘i at 44, 200 P.3d at 413 (emphasis added).

     The ICA’s reasoning in Kauaʻi v. OIP is sound.         The plain

language of HRS § 92-12 does not set out an appeal procedure but


22   The Council was also a named plaintiff.


                                    23
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


permits an original action to be “commence[d]” by “any person”

in the circuit court “of the circuit in which a prohibited act

occurs” for Sunshine Law determinations.

     Moreover, in OIP’s motion for judgment on the pleadings,

although it argued that a complaint naming OIP as a defendant

was improper,23 OIP conceded that HRS § 92-12 allows individuals

to bring original declaratory actions in the circuit court.

Here, Smith’s “Complaint to Initiate Special Proceeding” should

have been treated as an original action.         Thus, even though

Smith was apparently under the mistaken impression that he could

appeal the OIP Opinion pursuant to HRS §§ 92-1.5 and 92F-43,24

the circuit court should have exercised its discretion to

construe Smith’s pro se pleading as an HRS § 92-12(c) lawsuit

seeking declaratory relief, and not as an HRS § 92F-43 appeal.

     At bottom, HRS § 92-12 conferred jurisdiction to the

circuit court over Smith’s Complaint.

B.   The ICA also erred in stating that OIP could not be named
     as a defendant

     As noted earlier, in a footnote in its SDO, the ICA stated

that although HRS § 92-12 permits “any person” to bring suit,

the proper defendant and subject of the suit, i.e., the

“prohibited act,” is delineated in HRS § 92-12(c), and therefore


23   This point is discussed in Section IV.B, infra.
24   See notes 15, supra.


                                    24
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


does not include OIP or its opinions.      In re OIP, SDO at 7-8

n.3.    This appears to contradict its 2009 Kauaʻi v. OIP opinion,

in which OIP was named as a defendant.      The ICA distinguished

Smith’s case by concluding that the proper defendant and subject

of a suit brought under HRS § 92-12(c) is limited to the agency

that committed the at-issue “prohibited act[s].”      As such, the

ICA concluded that OIP could not be named a defendant in actions

brought pursuant to HRS § 92-12.      In re OIP, SDO at 7-8 n.3.

The ICA supported its inference by observing that because HRS

§ 92-12(d) provides that OIP “[o]pinions and rulings . . . shall

be admissible in an action brought under this part and shall be

considered as precedent unless found to be palpably erroneous,”

that any enforcement action taken against an offending agency is

independent of any OIP review or opinion on the matter.        In re

OIP, SDO at 6–7.

       OIP is not, however, precluded from being named in an HRS §

92-12(c) lawsuit simply because its opinions and rulings are

admissible as precedent.    This court has held that “where the

statutory language is plain and unambiguous, our sole duty is to

give effect to its plain and obvious meaning.”      State v.

Woodfall, 120 Hawaiʻi 387, 391, 206 P.3d 841, 845 (2009) (quoting

Carlisle v. One (1) Boat, 119 Hawai‘i 245, 256, 195 P.3d 1177,

1188 (2008)).    Here, the ICA ignored the plain language of HRS

§ 92-12(c): “Any person may commence a suit in the circuit court

                                 25
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


of the circuit in which a prohibited act occurs for the purpose

of requiring compliance with or preventing violations of this

part or to determine the applicability of this part to

discussions or decisions of the public body.”     HRS § 92-12(c).

The phrase “in which a prohibited act occurs” simply refers to

the proper venue of the action and does not limit the substance

or nature of the action or the party against whom the action may

be brought.   Moreover, the only limitation to an action brought

pursuant to HRS § 92-12(c) is that the “purpose” of the suit be

to: “[1] requir[e] compliance with or [2] prevent[] violations

of this part or [3] to determine the applicability of this part

to discussions or decisions of the public body.”      HRS § 92-12(c)

(emphases added).   Therefore, HRS § 92-12(c) does not prevent

“any person” from bringing a suit against OIP regarding one of

its decisions.   The statute merely requires that a prohibited

act allegedly occur, and that the suit meet one of the three

enumerated purposes.

    Additionally, depending on the circumstances, a suit

against OIP regarding one of its decisions could meet any of the

three HRS § 92-12(c) purposes.    OIP was established to “[s]erve

initially as the agency which will coordinate and ensure

implementation of the new records law,” and “[i]n the long run

. . . provide a place where the public can get assistance on

record questions at no cost and within a reasonable amount of

                                 26
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


time.”    Hse. Conf. Comm. Rep. No. 112-88, in 1988 House Journal,

at 818-19; S. Conf. Comm. Rep. No. 235, in 1988 Senate Journal,

at 691.     Essentially, OIP would “ensur[e] that a direct right of

appeal to the courts [would] exist at all times,” and “become an

optional avenue of recourse which will increasingly prove its

value to the citizens of this State as the law is implemented.”

Hse. Conf. Comm. Rep. No. 112-88, in 1988 House Journal, at 818-

19; S. Conf. Comm. Rep. No. 235, in 1988 Senate Journal, at 691.

    Therefore, as to the first and second purposes, a situation

could occur in which OIP allegedly violates its duties and

purpose and the circuit court must then “requir[e] compliance

with or prevent[] violations of [the Sunshine Law].”      As to the

third purpose, OIP could act in a way that would require the

circuit court “to determine the applicability of [the Sunshine

Law] to discussions or decisions of [OIP].”     Since the plain

language of the statute permits “any person to commence a suit

in the circuit court,” the circuit court must have jurisdiction

to review OIP’s actions and decisions as long as the

requirements of HRS § 92-12(c) are met.

    Permitting original actions against OIP, a government

agency, is consistent with the legislature’s intent to promote

transparency and the public’s involvement regarding government

agencies.    The purpose of the Sunshine Law “was to provide that

discussion, deliberations, decisions, and actions of

                                  27
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


governmental agencies should be conducted as openly as possible

and not in secret.”   Hse. Stand. Comm. Rep. No. 889, in 1985

House Journal, at 1424.     Additionally, the Sunshine Law was

amended to include HRS § 92-12(c) to “provide[] relief to

citizens denied their rights under this Chapter by allowing them

to pursue their claims directly in the Courts,” Hse. Stand.

Comm. Rep. No. 745, in 1985 House Journal, at 1349, and “to

authorize and set standards for the initiation of a suit in

court for any violation.”     S. Stand. Comm. Rep. No. 36, in 1985

Senate Journal, at 867.     The legislature did not set a standard

for appealing OIP’s opinions, but instead specifically allowed

and set standards for individuals to bring an original action

against a governmental agency pursuant to HRS § 92-12(c).

    As such, original actions may be brought against OIP under

HRS § 92-12.

    C.    OIP opinions are admissible in an action brought
          pursuant to HRS § 92-12 as precedent unless found to
          be palpably erroneous

    The Law Center maintains in its amicus brief that “HRS

§ 92-12(c) authorizes a post-decision challenge against the

government board, not OIP, reviewed under a de novo standard,

not the palpably erroneous standard applicable when an agency

appeals OIP decisions.”     We address this issue because the

applicable standard will be relevant on remand.




                                  28
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The Law Center is correct the circuit court reviews de novo

a suit brought pursuant to HRS § 92-12.          Although the Law Center

implies that the palpably erroneous standard is only applicable

to an agency’s appeal of OIP decisions,25 the plain language of

HRS § 92-12(d) states that “[o]pinions and rulings of the office

of information practices shall be admissible . . . and shall be

considered as precedent unless found to be palpably erroneous.”

(Emphasis added.)

     The Law Center contends that the palpably erroneous

standard “makes OIP’s rulings virtually unreviewable.”             We

disagree.    “[O]ur precedents . . . make clear that we are not

bound to acquiesce in OIP’s interpretation when it is

‘palpably erroneous.’”      Peer News LLC v. City and Cty. of

Honolulu, 143 Hawaiʻi 472, 485, 431 P.3d 1245, 1258 (2018)

(citations omitted).      The “palpably erroneous” standard is

established by statute.      “The OIP is the agency charged with the

responsibility of administering the Sunshine Law.            As such, its

opinions are entitled to deference so long as they are

consistent with the legislative intent of the statute and are

not palpably erroneous.”       Kanahele v. Mauʻi County Council, 130




25    HRS § 92F-43 provides that, when an agency appeals an OIP decision,
“[t]he circuit court shall uphold a decision of the office of information
practices, unless the circuit court concludes that the decision was palpably
erroneous.” (Emphasis added.)


                                     29
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Hawai‘i 228, 245, 307 P.3d 1174, 1192 (2013) (internal citations

omitted).

     Thus, the ICA was correct when it considered the plain

language of the statute and held that “any relevant OIP opinions

shall be admissible and considered as precedent unless found by

the circuit court to be palpably erroneous.”     In re OIP, SDO at

7.

                           V. Conclusion

     For the foregoing reasons, we vacate the ICA’s July 2, 2019

judgment on appeal as well as the circuit court’s July 15, 2016

final judgment and we remand this matter to the circuit court

for further proceedings consistent with this opinion.

James R. Smith,                 /s/ Mark E. Recktenwald
petitioner, pro se
                                /s/ Paula A. Nakayama
Patricia T. Ohara,
and Stella M.L. Kam,            /s/ Sabrina S. McKenna
for respondent
                                /s/ Richard W. Pollack
Robert Brian Black,
for amicus curiae               /s/ Michael D. Wilson




                                 30